Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 22, 2022

The Court of Appeals hereby passes the following order:

A22A1423. YVONNE GAITHER v. ANNE HAMNER et al

      This case was docketed by this court on May 10, 2022, and Appellant’s brief
and enumerations of error were due May 30, 2022. As of the date of this order,
Appellant still has not filed a brief and enumeration of errors and has not requested
an extension of time in which to do so. Accordingly, Appellees’ motion to dismiss
is hereby GRANTED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/22/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.